Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10, and 12-20 and species (i); a substrate comprising a plurality of materials that are pre-formed into a single piece in the reply filed on 01/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what is meant by a plurality of materials that are pre-formed.  Which material is referred to a pre-formed material? Does Applicant want to convey a plurality of pre-formed layers?  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,188,440 to Doerer (hereinafter “Doerer”) further in view of US 3,318,744 to Hurley (hereinafter “Hurley”).
Doerer discloses that a contoured self-supporting automotive headliner comprising an inner rigid substrate, an intermediate layer and an outer flexible, decorative, finish cover layer (abstract, and figure 3).  
The inner substrate comprises a pre-formed expanded polystyrene layer obtained using thermoforming an extruded sheet (column 1, lines 65-68).  The expanded polystyrene is prepared from copolymerization of styrene and maleic anhydride in the presence of a blowing agent (column 2, lines 45-40).  
The intermediate layer is made of flexible compressible polyurethane foam and directly secured to the thermoformed substrate on one side and the cover on another side by flame treatment.  The polyurethane foam is polyester foam (column 3, lines 20-25).  The heating from flame lamination renders the surface of polyurethane foam tacky enough to fuse to the cover layer and the substrate upon contact (column 3, lines 20-30).  
The cover is a cloth of a tricot type construction which has been knitted, dyed and napped for finish appearance (column 4, lines 40-45).  

Hurley, however, discloses a method of laminating a polyurethane foam to other materials by flame lamination.  The upper surface of the polyurethane foam is heated within a temperature range of about 500 to 800oF or 260 to 427oC so as to provide a desired adhesive bonding condition for bonding to other materials.   The temperature range overlaps the range disclosed in the specification of the claimed invention. As such, the examiner takes the position that the formation of an amorphous and porous urethane product to promote bonding to the rigid substrate would be present in view of the same flame laminating approach.  
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper surface of the polyurethane foam heated within the temperature of about 260 to 427oC motivated by the desire to optimize an adhesive bonding condition for bonding to the rigid substrate without any intervening adhesive material.   
As to claims 4 and 5, the polyurethane foam has a density of 1 to 4 pcf (column 3, lines 40-45).  Doerer does not explicitly disclose the polyurethane foam having a density of from 1.7 to 2.2 pcf.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam having a density in the range instantly claimed motivated by the desire to provide the headliner which is light in weight while maintaining its great heat insulation performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 2 and 6, Hurley discloses a method of laminating a polyurethane foam to other materials by flame laminating process.  The upper surface of the polyurethane foam is heated within a temperature range of about 500 to 800oF or 260 to 427oC so as to provide a desired adhesive bonding condition for bonding to other materials.   The temperature range overlaps the range disclosed in the specification of the claimed invention. As such, the examiner takes the position that the decomposition of one or more reactive polyols when heated would be present in view of the same flame laminating approach.  
Alternatively and/or additionally, Volz (US 5,658,637) will be relied upon as evidence to establish a fact that the flame lamination depolymerizes the polyurethane foam forming a tacky, adhesive-like surface on the foam.  Upon 
The flame treatment renders the upper surface of polyurethane foam disclosed in Doerer tacky enough to fuse to the cover layer and the substrate upon contact (column 3, lines 20-30).  Since Doerer uses the flame to generate a tacky surface for bonding as Volz, it is not seen that the depolymerization or decomposition of polyols leading to a tacky, adhesive-like surface could not be present as like material has like property. 
As to claims 7-9, Doerer discloses that a cover layer and an intermediate polyurethane foam layer are fused together in an intimate surface-to-surface contacting relation without any intervening adhesive material (column 4, lines 15-25).  The flame laminating approach renders the surface of the polyurethane foam layer tacky enough to fuse to the cover layer upon contact (column 4, lines 20-30).  The laminate composed of the cover layer and the intermediate polyurethane foam layer reads on the claimed cover-to-foam laminate. 
Doerer does not explicitly disclose the polyurethane foam directly bonded to the cover layer by an amorphous and porous product of the polyurethane. 
Hurley, however, discloses a method of laminating a polyurethane foam to other materials by flame lamination.  The surface of the polyurethane foam is heated within a temperature range of about 500 to 800oF or 260 to 427oC so as to provide a desired adhesive bonding condition for bonding to other materials.   The temperature range overlaps the range disclosed in the specification of the claimed invention. As such, the examiner takes the position that the formation of an amorphous and 
 Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper surface of the polyurethane foam heated within the temperature of about 260 to 427oC motivated by the desire to optimize an adhesive bonding condition for bonding to the cover layer without any intervening adhesive material.   
As to claims 13-15, Doerer discloses that the cover is a cloth of a tricot type construction which has been knitted, dyed and napped for finish appearance (column 4, lines 40-45).  The cover is thus devoid of a non-woven fabric layer.  
As to claim 18, Doerer discloses that the intermediate layer is made of flexible compressible polyurethane foam and directly secured to the thermoformed substrate on one side and the cover on another side by flame treatment.  The flame renders the surface of polyurethane foam tacky enough to fuse to the cover layer and the substrate upon contact (column 3, lines 20-30).  A headliner comprising an inner rigid substrate, an intermediate layer and an outer flexible, decorative, finish cover layer reads on the claimed pre-laminated thermoformable board (abstract, and figure 3).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doerer in view of Hurley as applied to claim 1 above, further in view of US 2007/0042157 to Dooley et al. (hereinafter “Dooley”).
Neither Doerer nor Hurley discloses a preformed substrate comprising multiple layers.  
Dooley, however, discloses a vehicle headliner comprising a substrate, a cover bonded to the substrate (abstract, and paragraph 15).  The substrate is in the form of a single layer or multiple layers (paragraph 16).  The cover 16 comprises a padding foam layer 20 and a finish layer 22 laminated to the padding foam layer (figure 5, and paragraph 17).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate comprising multiple layers because a single layer or multiple layers have been shown in the art to be recognized equivalent substrates for the vehicle headliners and the selection of these known equivalents to be used as substrates for the vehicle headliners will be within the level of the ordinary skill in the art.  
	
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doerer in view of Hurley as applied to claim 1 above, further in view of US 2012/0235447 to Balasubramanian et al. (hereinafter “Balasubramanian”).
Neither Doerer nor Hurley discloses a basis weight of the knit fabric.  
Balasubramanian, however, discloses a vehicle headliner comprising a lining layer 156, a polyurethane foam 158, a barrier layer 160, a lofted mat 162 and a scrim 164 as shown in figure 3.  The lining layer is constructed from flat-knit face 2 or 2 oz/yd2 and a thickness of about 0.5 mm (paragraph 26).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the knit fabric having a basis weight as taught by Balasubramanian motivated by the desire to reduce the weight while providing cosmetic appearance to the headliner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Hai Vo/
Primary Examiner
Art Unit 1788